EM          OWNEY   GENERAL,
                                       TEXAS
                                  ArmTIN    11.   TEXAS
PRICE   DANIEL
ATTORNEY GENERA,.
                                           Deoember 12, 1949

           Hon. Gene Maddin                          opinion   NO. v-962 e
           District Attorney
           Waco, Texas                               Re: The oonstitutlonallty
                                                         of K.B, 543, 51st Leg.,
                                                         authorizing   counties to
                                                         provide exhibit bulld-
                                                         lngs for horticultural
                                                         and agricultural     pro-
                                                         ducts and to issue
                                                         bonds and levy taxes
                                                         to finance this pro-
           Dear Sir:                                     grsm .
                     Reference is made to your recent letter     in
           which you asked us to pass upon the constitutionality    of
           Howe Bill 543 (Acts 51st Leg., R.S., 1949, Ch.411, p.
           764) which reads as follows:
                    “AN ACT to authorize Commissioners Courts
                    to purchase, build or oonstruct buildings
                    and other permanent irprovementa ,$o be used
                    for annual exhibits    of hortfcultpral    and
                    agricultural  products,   and/or livestock     and
                    mineral producta of the county, and provfd-
                    lng for the location    and payment therefore
                    authoHzing the issuance of negotiable        bonds
                    for such purpose and the levy and collection
                    o? taxes In payment thereof;      and deolarfng
                    an emergency e
                    =BB IT ENACTEDBY THE LEGISLATURE
                                                   OF THE
                     STATR OF TEXAS:
                           “Qeotion 1 0 The Commissfoners Court of
                    any county is hereby authorized to purchase,
                    buFld, OP construct      buildings  and other per-
                    manent Improvements to be used for annual ex-
                    hibits   of horticultural     and agricultural  pro-
                    ducts, and/or Plvestock ahd mineral products
                    of’ the county.     Such bufldfng or buildings     and
                    other permanent improvements may be looated fn
                    the county at such place 0~ places as the Com-
                    missfoners Court may determine.         Payment for
Hon. Gone Xaddia,     page 2   (V-962)


     such building or buildings and other permanent
     improvements shall be made from the Constltu-
     Mona1 Permanent Improvement Fund 0
            “Sec. 2. To pay for such building or
     buildings    and other permanent improvements,
     the Commissioners Court Is hemby authorized
     to issue negotiable     bonds of the county and
     to levy and oollect     taxes in paJrpent there-
     of, the issuance of such bonds and the levy
     and colleotion     of taxes to be In aacordance
     with the provisions     of Cha$ter 1, Title 22, Re-
     vised Civil    Statutes   of Texas 1925, govern1
     the Issuance of bonds by cities,      towna, and‘i”or
     aountiea in this State.
             “3ec . 3.   The feat
                                that thera la a great
     ueed in many oounties   for the btildln&a here-
     by authoriced and the power to finance the eon-
     atrwtlon   0r the a8me by the iaSwMe 0r nego-
     tiable bonds, createa an emergewy ati an im-
     perative public necessity    that the Conrtltution-
     al Rule requiring bllls    to be read on three
     several days In eaoh Eouae, be, and the same Is
     hereby, suspended, and this Aot shall t&e ef-
     reOt andbin         force rra and srter its pass-
     age,    end it   is so enacted.”
           This dot was pesaed by the Legislature     so that
the counties which desired “to purchase, build or cob-
struct buildings  and other permanent improvements to be
used for annual exhibits   of horticultural   adl sgricul-
turn1 products and/or livestock    and mineral produots” of
the county might accomplish that result through the ls-
suanae of bonds.
           It was held in Keel vQ Pult&      10 b .Y .2d 694
(~ex.comm .~pp ,1,%8) that 2
           “The power to Issue negotiable  paper for
     public improvements,   or for money borrowed for
     the purpose of aaqufring such Improvements, la
     a power which Is regarded aa being beyond the
     scope of power  of the governing body of a c$ty
     OPa county unless it be specially granted S
          Although Article  2372d, Vernon’s Cfvil Statutes,
authorices oountles to bufld the buildings mentioned in
H.B.543, It was held fn Adams v. lfoGflJo 146 S.W.28 332
Hon. Gene nsddln,      page 3      (V-962)


(Tex.Clv.App.l9JkO,     exror ref.)       that:
           “In the cases cited above the powaP to
     pay for such improvements with tlma warpants
     seems to have been inferred    from the power and
     duty to make 8800.     On the other head, it is
     well establlahsd   that from the duty Md BIQ~X
     to make these lmppovemonts the power to l#@us
     negotiable   bonds to pay r0r aama out 0r tar
     prooeeds thereof   Is not to be implied.*
           IQ tile    aa*   0.10    it   a.8 rtrted:

           “Them is ‘this intruw0 dirrt3~n~o be-
     tween bonds and warraMs:   A bead la a us@-
     tlable Instrument, while a wiPrant Is r~on
     negotiable,”
          The 00&t thexoroxe hold that bonda oould w$
be issued beoawe there ~88 no authority therefor. Tkiir
statute supplies that authority.
           We have examined both the oaption and hod7 or
House Bill 543 and find that the Aot Is in oonforeltt
with the Conatltut,lon in every respect and it Is, In our
opinion,  a valid bill.


           House Bill 543, Aots of the 51st Legls-
     lature    Regular 8easion,   1949, Chapter 411,
     page 7k4, which empowepa counties to acWlP0
     buildings   Par agricultural   and hoPtloulturcL1
     exhibits   and to issue bonds thePeiOP, Is a
     valid and constitutOona1     Act*

                                              Yours    very   Malt,
                                         ATl?ORtiBY GRRBRAL
                                                          Op ‘fExrrb


ATTORRRY   GEHRRAL
BAzmv